Citation Nr: 1332936	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the right knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative arthritis of the left knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which assigned a 20 percent disability rating for the Veteran's degenerative arthritis of the right knee, and a 10 percent disability rating for his degenerative arthritis of the left knee.  In a July 2010 rating decision, the RO increased the Veteran's disability rating for his left knee from 10 percent to 20 percent as of July 7, 2010-the date of a VA examination of his knees.

The Veteran originally requested a Travel Board hearing in his April 2010 substantive appeal; however, in a March 2011 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

The Board notes that the RO, in its July 2009 rating decision, acknowledged that it did not have access to the information regarding how the Veteran's knee disabilities had been rated previously because it was working with a rebuilt file.  The claims file now includes several historical rating actions that show service connection for the left and right knee disabilities was established in an April 1981 rating action, and that each knee was assigned a 10 percent schedular disability rating effective from December 1980.  The right knee disability then remained evaluated as 10 percent disabling until the more recent July 2009 rating action when it was assigned a 20 percent schedular rating, effective from December 2007.  

The left knee disability rating remained evaluated as 10 percent disabling until an August 1987 rating action assigned a 20 percent schedular evaluation, effective from June 1987.  That rating remained in effect until the more recent July 2009 rating action that assigned a 10 percent rating, effective from December 2007.  That was subsequently increased to 20 percent in the July 2010 rating action, effective from July 2010.  

On its face, it would appear the RO may have improperly reduced the rating for the left knee in its 2009 decision, since the 20 percent evaluation had been in effect more than 20 years.  In any event, to the extent that the Veteran was deprived of any protected benefits as a result of the absence of information from the rebuilt claims file, the Agency of Original Jurisdiction (AOJ) should rectify that matter.

The issue of entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In written correspondence dated August 9, 2010, the Veteran notified the Board that a withdrawal of his appeal of the issue of entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the left knee is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the left knee by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue of entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the left knee, the Board dismisses that claim because the Veteran has withdrawn that issue.  As such, no discussion of VA's duty to notify and assist regarding that issue is necessary.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran has withdrawn his appeal of the issue of entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the left knee.  Specifically, in written correspondence dated August 9, 2010, the Veteran notified the Board that a withdrawal of his appeal of the issue of entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the left knee is requested.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  As such, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the left knee is dismissed.


REMAND

In this case, the Veteran is in receipt of a 20 percent disability rating under Diagnostic Codes (DC) 5258-5003 for his service-connected degenerative arthritis of the right knee throughout the pendency of the claim, which he filed on March 4, 2009.

The Veteran contends in his March 2009 claim that his pain and functional loss-including being limited to walking no more than a few hundred feet, being unable to stand for longer than 10 minutes without pain, and being barely able to climb stairs and bend-warrants a increased rating for that knee.  In an August 2010 letter, the Veteran reported that due to his right knee degenerative arthritis and pain he can only walk for short distances, cannot stand for more than a few minutes at a time, cannot sleep at night, and experiences right knee locking.  In July 2010, the Veteran's friend discussed the limiting effects of the Veteran's right knee disability on his daily activities.

In July 2008, a VA clinician found that the Veteran's right knee had prominent degenerative changes involving the patellofemoral joint with probable lateral subluxation of the patella.  There were also mild degenerative changes involving the medial and lateral joint compartments.  Another VA clinician found flexion to 110 degrees, extension to negative (-) 10 degrees, and mild-to-moderate patellar crepitation.

Remand is required to obtain a medical opinion because the Veteran's June 2009 and July 2010 VA examination reports are inadequate with regard to the impact of the Veteran's pain on his functional loss of range of motion.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2012).

Here, the June 2009 VA examiner found that the Veteran had right knee flexion to 45 degrees, right knee extension to 0 degrees, and objective evidence of pain with active motion.  However, she did not specify whether or to what extent the Veteran had functional loss in his right knee range of motion due to pain, as required by DeLuca.  Similarly, the July 2010 VA examiner found that the Veteran had right knee passive flexion to 80 degrees, right knee passive extension to 10 degrees, and an increase in pain.  However, he also failed to specify whether or to what extent the Veteran had functional loss in his right knee range of motion due to pain.

On remand, after obtaining all current and available pertinent treatment records for degenerative arthritis of the right knee authorized by the Veteran, the AOJ should schedule him for a right knee examination in order to determine the severity of his service-connected right knee disability, to include findings regarding functional loss in his right knee range of motion due to pain.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected degenerative arthritis of the right knee since 2010.  After securing any necessary authorization, obtain all identified treatment records together with any more current VA right knee treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, that should be documented and the Veteran allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to ascertain the level of impairment of the right knee.  The claims file should be made available for review of the Veteran's pertinent medical history.

The examiner should make findings regarding ankylosis; recurrent subluxation or lateral instability; dislocation or removal of semilunar cartilage; limitation of flexion and extension, including a range of motion, expressed in degrees, which accounts for any functional loss due to pain; nonunion or malunion of the tibia and fibula; and genu recurvatum.

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

If instability of the right knee is shown, the examiner should indicate the degree of such instability in terms of whether it is slight, moderate, or severe as the case may be. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected right knee disability on the Veteran's ability to work and his activities of daily living.  

The rationale for all opinions expressed should also be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


